 EVANS ORCHARD SUPPLY COMPANYEvans Orchard Supply CompanyandMaintenanceMen, Production Employees,Operators,Miscel-laneous Employees,Firemen and Oilers,Local No.1, AFL-CIO. Case 17-CA-29491June 29, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn May 24, 1967, Trial Examiner Herzel H. E.Plain issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the', entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Evans Orchard Supply Company, Kansas City,Missouri, its officers, agents, successors, and as-signs, shalltake the action set forth in the Trial Ex-aminer's Recommended Order, as so modified:1.Add the following as paragraph 1(c), renum-bering the present paragraph 1(c) as: paragraph1(d):"(c)Discouraging membership in the Union bydischarging known union adherents or by dis-criminating in any other manner in regard to theirhire or tenure of employment or any term or condi-tion of their employment."'This case was consolidated for hearing before the Trial Examiner withCase 17-RC-5108. Afterissuanceof the TrialExaminer'sDecision, andby order of the Board, dated May 25, 1967, the cases were severed, withCase 17-RC-5108being remanded to the Regional Director for disposi-tion2The Trial Examiner'sfindings and conclusions are based,in part,upon credibility determinations,to which the Respondent has accepted.243After a careful review of the record,we concludethat the Trial Ex-aminer's credibility findingsare not contraryto the clear preponderanceof all the relevant evidence.Accordingly, we find no basis fordisturbingthose findings.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd188 F.2d 362 (C A. 3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERZEL H. E. PLAINE,Trial Examiner:This is a con-solidated proceeding on a complaint of unfair labor prac-tices against the Respondent,and on unresolved chal-lenges of the eligibility and ballots of three of Respond-ent's employees in a representation election.Case17-CA-2949,issued September 8, 1966, on acharge filed June 15, 1966, by the Union(the ChargingParty),alleges that in June and July 1966,Respondentcoercively interrogated employees about union activitiesand about testimony given a Board agent,and dischargedan employee in June for his adherence to the Union. TheRespondent entered a general denial,adding that itdischarged the employee for legal cause,and interrogatedemployees only to enable it to verify the union claim ofrepresenting a majority of the employees and to reply tothe union request for collective bargaining.In Case 17-RC-5108, of the ballots counted so far inthe representation election of June 29,1966, the votestands at 2 for the Union and 4 against it. Three addi-tional ballots that could determine the result of the elec-tion have not yet been counted because of challenges bythe Respondent.One of the challenged ballots was castby thedischarged employee and two were cast by em-ployees alleged by Respondent to be supervisors.The is-sues of the eligibility of the three men to vote have beenreferred for resolution to the Trial Examiner by the Re-gionalDirector, pursuant to his order of September 8,1966.The two cases were consolidated for hearing by thesame order and heard on November 14, 1966,in KansasCity,Missouri.Counsel for the General Counsel and forthe Respondent have filed briefs.Upon the entire record of the case and from my obser-vation of the witnesses,Imake the following:)FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT, AND THE LABORORGANIZATION INVOLVEDThe Respondent is a corporation with its principalplace of business in Kansas City, Missouri, whereit is en-gaged in the manufacture, purchase, and sale of equip-ment and supplies for orchards, farms, and golf courses.Annually, in the conduct of its business, the Respond-ent buys materials and products valued in excess of' I have corrected certain inadvertent errors in transcription which ap-pear in the transcript for the record.The motion, which accompanied General Counsel's brief, to receive "inevidence"the Respondent's two motions for dismissal,the first made atthe end of the General Counsel's case and second at the end of the entirecase, is denied.The documents are simply two procedural motions madeat trial, reduced to written form. Obviously they are not evidence. Theyare preserved as "motions"among the records of the consolidated caseand, of course,have been dealt with,the first by denial at the hearing, andthe second,as promised by this Decision on the merits. National LaborRelations Board'sRules and Regulations,Series 8, as amended,Section102.26.166 NLRB No. 64 244DECISIONS OF NATIONAL LABOR RELATIONS BOARD$50,000 thatare brought into Missouri from points out-side the State, and sells goods valued in excessof $50,000that it ships from Missouri to customers outside the State.The Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.The Unionis a labor organization within the meaningof Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICES AND EMPLOYEEVOTING AND ELIGIBILITYA. Background and IssuesThe Respondent is engaged in the manufacture,purchase, and sale of equipment and supplies used in andabout orchards, farms, and golf courses, such as irrigationequipment, insecticides, and the like. In June 1966,Respondent had nine employees, apart from corporate of-ficers and office employees, at its place of business inKansas City, three of whom were engaged in productionand six of whom were variously engaged in the"stockroom" activities of packaging, shipping, receiving,trucking,and some over-the-counter selling of theproducts made or bought by the Respondent.Early that month the Union began organizing the em-ployees, obtaining signed authorization cards. On June10, the Union sent the Respondent a letter stating itrepresented a majority of the production and maintenanceemployees, offering a card check, and requesting recogni-tion and collective bargaining. Upon receiving the letter,Saturday, June 11, Respondent President and ManagerSterling Evans immediately questioned a number of em-ployees, individually, as to what they knew about the em-ployees organizing, or the Union, or the union letter, andwhether they had signed union authorization cards.Among those interrogated were employees CharlesKoetting, who was discharged 3 days later on June 14,and John Lohe and Kenneth Bell, whom President Evansclaimed he regarded as his department heads and super-visors of production and stockroom, respectively, butwho apparently did not share his view of their status. Allthree men told President Evans they had signed unioncards, although employee Koetting initially denied it.On Monday, June 13, President Evans replied to theUnion that Respondent was uninformed as to the Union'srepresentative status and that the Union should petitionthe Board for an election. The Union had filed such apetition on June 10 (copy received by Respondent June14) and thereafter the Respondent and the Union enteredinto an agreement for consent election, under which aBoard election was held June 29, 1966. The tally of bal-lots showed approximately 9 eligible voters, of whom 2voted for and 4 voted against the Union. The remaining3 ballots of employees Koetting, Lohe, and Bell werechallenged by the Respondent on the grounds thatKoetting was no longer an employee and that Lohe andBell were supervisors, and that all three were ineligible tovote. If the 3 ballots may be counted they may determinethe outcome of the election, since the pending tentativerejection of the Union is by a margin of 2 votes.Meantime, on June 15, the Union had filed with theBoard a charge of unfair labor practices allegedly com-mitted by the Respondent in unlawfully discharging em-ployeeKoetting on June 14 and interrogating its em-ployees covering their union activities, and a complaintthereon was issued September 8. The complaint also al-leged interference by the Respondent with the Board's in-vestigation in July 1966, by interrogation of employeesconcerning their statements to the Board.Since the status of Koetting in the voting of June 29 de-pends upon the outcome of the unfair labor practice hear-ing, and because a hearing was deemed necessary in therepresentation proceeding to determine the supervisoryand voting status of Lohe and Bell, the two proceedingswere consolidated for hearing by order of September 8,under which the representation proceeding will thereafterbe severed and transferred back to the Regional Directorfor further action.Four issues are raised:(1)Whether, as Respondent contends and GeneralCounsel disputes, employees Lohe and Bell were super-visors within the meaning of the Act and ineligible to par-ticipate in the representation election.-(2)Whether employee Koetting was discriminatorilydischarged for his union adherence in violation of Section8(a)(3) and (1) of the Act and remained eligible to vote inthe representation election that followed his discharge, asthe General Counsel contends; or was discharged forlawful cause, essentially his alleged poor work, and wasno longer an eligible employee, as the Respondent claims.(3)Whether Respondent engaged in coercive inter-rogation of its employees concerning their union activitiesabout the time of the union organizing campaign in viola-tion of Section 8(a)(1), as the General Counsel alleges; orwhether the questioning of employees was within per-missible bounds of inquiry for the purpose of evaluatingthe union claim, of representative status, as the Respond-ent argues.(4)Whether in July 1966, following the election andduring the Board investigation of the charge of unfairlabor practices, Respondent President Evans unlawfullyinterfered with the Board's process by interrogating em-ployee Bell concerning his statements to the Board, as theGeneral Counsel contends; or whether the discussionbetween Evans and Bell was routine reporting of an eventwithout coercive effect, as the Respondent argues.B.Dischargeof employeeKoetting1.FactsEmployee Charles Koetting was hired by RespondentPresident and Manager Sterling Evans in March 1966.Koetting's job was shipping and receiving, which in-cluded driving a truck, working in the stockroom, andsome over-the-counter sales work, according to thetestimony of Koetting and Evans.On June 9, 1966, employee Koetting became aware ofthe union organizing when he and several other em-ployees met with Union Representative Anderson andsigned union authorization cards. The Union made a de-mand on Respondent for recognition and bargaining in aletter dated June 10 (Exh. R-1), received by PresidentEvans, June 11, 1966. Evans called employee Koettingto the office about 9:30 a.m. that day and asked Koettingif he had signed a union card. Koetting said no. Evansthen asked if Koetting knew anything about the Union,and Koetting again said no. According to Koetting, Pre-sident Evans appeared angry and talked loudly. About 45minutes later President Evans came back into the plantwhere employee Koetting was working, and Koetting toldhim that he had signed a card for the Union, to whichEvans made no comment. Evans agreed he had askedKoetting "a question or two" about the Union, and did EVANS ORCHARD SUPPLY COMPANY245not dispute Koetting's description of the two encounterson June 1l.Three days later on Tuesday, June 14, Sales ManagerRoy Steen came for employee Koetting and took him toPresidentEvans'office.According to employeeKoetting, President Evans said he would not beneedingKoetting any more and handed him a paycheck, whichpaid him for the day, according to Steen, and for the briefintervening time since payday, the previous Friday, whenKoetting had received his regular weekly pay.According to employee Koetting's testimony, he wasgiven no reason for the discharge and President Evans didnot testify to the contrary. Sales Manager Steen, who waspresent at the dismissal, testified that President EvanstoldKoetting he didn't fit in because of the work; hewasn't doing a satisfactory job. Steen, according to Pre-sident Evans, is the salesmanager andhis alternate incharge of the entire setup when Evans is away. Steen alsolooks after the trucks and insurance and is partially incharge ofassigningtruckdrivers to make rounds, accord-ing to Evans.According to Sales Manager Steen, the decision todischarge employee Koetting was made on Tuesday, June14, the day it was consummated, "on account of this vehi-cle deal and his work was not satisfactory there." Thevehicle deal was Koetting's alleged slownessin filing withtheMissouriDepartment of Revenue a notice of in-surance coverage or financial ability to respond todamages in connection with a motor vehicle accident.The accident had occurred in April while employeeKoetting was driving one of Respondent's trucks onRespondent's businessand both the truck and the othervehicle were damaged. The police report (Resp. Exh. 2)indicated that the Respondent's truck, driven by em-ployeeKoetting,was covered by liabilityinsurance,whereas the driver of the other vehicle had none.Nevertheless, underMissourilaw, either the Respondentor its employee-driver or both were obliged to file a reportproviding evidence of liabilityinsurance(or, alternative-ly, security to satisfy any judgment that might arise fromthe accident, or a release from liability) under penalty ofsuspension of the privilege of operating motor vehiclesoperated by either (Resp. Exh. 3).Employee Koetting testified he filed a report with theState of Missouri about 2 weeks after the accident, butwas notified thereafter by the State that the report waswrong, and that he filed a second report, which he filledout this time in the office with Sales Manager Roy Steen'shelp.SalesManager Steen agreed that he helped employeeKoetting fill out the financial responsibility report onTuesday, June 7. However, he claimed in his directtestimony that he had been reminding Koetting for a con-siderable period of time to complete the report, as a resultof which he further claimed that he told Koetting after thereport was completed, "I should fire you over this but wewill wait and see what President Evans says when he getsback." It turned out, on further probing of Steen, that thefirst and only written notice that came to Respondent wasExhibit R-3, dated June 3, which arrived on Saturday,June 4, in a period when President Evans was on vaca-tion, so that the reminders to Koetting by Steen,assumingthey occurred, were limited to the brief period of theSaturday and Monday, June 4 and 6. I am inclined to be-lieveKoetting's version of what Steen said on June 7,namely, "Let's get it [the report] taken care of before he[Evans] gets back," without any mention of firing. I donot believe Steen's version of the events in this periodbecause of Steen's attempt to exaggerate the time and theemployee's responsibility for what Steen admittedlyknew was the Employer's responsibility to furnish proofof carrying liability insurance for its trucks and his own(Steen's) personal responsibility in the Company as theman in charge of trucks and insurance.2Concerning the alleged unsatisfactory work, SalesManager Steen said employee Koetting could not be de-pended upon because he waited 60 days to file a reportthe law requires in 10 or 15 days. Steen testified he re-ported the incident to President Evans on Tuesday, June14, the day Koetting was fired, but just prior to his beingfired, because Evans did not get back to the office untilFriday, June 10, and he, Steen, left Thursday, June 9,and did not return to the office until Monday, June 13. Helearned about the union demand for recognition, he said,the same Monday from his brother Charles Steen, also anemployee of Respondent. However, he said, he did notdiscuss the Union or its demand with President Evansuntil Tuesday, June 14, but after employee Koetting wasfired.As to employee Koetting's actual work performance,except one occasion when Koetting brought SalesManager Steen a wrong item from the stockroom, Steenhad not observed Koetting's work or mistakes or givenhim warnings- "Mr. Bell could answer that," said Steen.President Evans testified he fired employee Koetting"because he couldn't do the job, sir, he made mistakes."The alleged mistakes were bringing down wrong materi-alswhen sent upstairs to fetch materials, being sent out"to pick up stuff and he wasn't able to find where he wasgoing and he just couldn't do the job." The final straw,said President Evans, was learning on June 14 that histrucks would be taken off the Missouri highways becauseof employee Koetting's failure to file the report with theState.On closer examination of these reasons it was clear thatPresident Evans was not talking basically from first-handknowledge of employee Koetting's work or mistakes butrather, "The times I would know about when Mr. Bell re-ported to me he was unsatisfactory. Mr. Bell was lookingafter that and I don't look after those departments." Hesaid he took Kenneth Bell's recommendation to fireKoetting plus Steen's recommendation to discharge himbecause of the delay in filling out the insurance report.However, Kenneth Bell testified directly contrary toPresidentEvans.Bell said that employee Koettingworked in the stockroom the same time as he, Bell, did."He did his job, made some mistakes but I make mistakestoo when I first started. I'd say he was a pretty goodworker and he typed orders fairly well," testified Bell. Hedid not criticize or warn Koetting about his work nor didhe know of anyone who did. On the one occasion thatPresident Evans talked with Bell about Koetting's work,Evans said to Bell he thought Koetting was doing a prettygood job, Bell testified. This occurred about a month be-fore the Union came in, said Bell.32The factthat employee Koetting was found guilty of careless driving,while operating the Respondent's truck on its business,would not alterbut rather underscore the Respondent's ultimateliability toprovide theassurances9President Evans acknowledged he was testifying contrary to Bell'stestimony.Evans also conceded that he had no knowledge of any financialloss in Koetting's handling of materials or shipments308-926 0-70-17 246DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployee Koetting and President Evans both agreedin their testimony that from the very start of his employ-ment Koetting had been turned over to Bell, who wasKoetting's "immediate boss" in charge of the stockroom;and Koetting testified that Bell would tell him to bringthings down from the second floor, and that he madesome mistakes at the start in getting acquainted with thechemicals and the large number of insecticides and sprayskept in the stockroom. In connection with the truck in-cident of April 1966, Koetting and Evans both agreedthat Koetting had been "grounded" by Evans and takenoff driving the truck for several weeks, as a disciplinarymeasure, but had been restored to driving by Evans inMay 1966, with the admonition to drive carefully. Thiswas the only warning he had received about his workfrom anyone, Koetting testified.Concerning employee Koetting's delay in filing the re-port with the State of Missouri, President Evans con-ceded that when he learned of the delay from SalesManager Steen on June 14 he was also informed by Steenthat the report had been filed, that Respondent wascleared, and that the trucks could run.2.Conclusion re 8(a)(3) and (1)Ithink it is evident that-the reasons given by theRespondent for discharging employee Koetting are ficti-tious.First,Respondent was obviously making a mountainout of a molehill in claiming that the Company's right tooperate its trucks was in jeopardy,at any time, because ofdriver Koetting's slowness in filing a report on the Com-pany's liability insurance,a report that management couldeasily have filed without him and was obliged to file if hedid not. More significantly,at the time of discharge, theclaim of jeopardy was untrue,since by that time the em-ployer was satisfied that the report had been properlyfiled and there was no danger to his continued operationof trucks because of itSecond, it is clear that neither President Evans norSalesManager Steen had any substantial directknowledge of employee Koetting'swork performance,that their principal knowledge of Koetting's performancecame from Kenneth Bell,that President Evans was nottelling the truth when he testified that Bell complainedabout Koetting'swork and recommended his discharge,but on the contrary that Koetting's work was,as Belltestified,generally satisfactory.4In the circumstances of this case,Respondent's resortto fiction to explain the discharge of employee Koetting,creates the inference that Koetting was discharged toeliminatea known adherent to the Union and todiscourage support of the Union by other employees. Byinterrogation of Koetting and other employees discussedinfra,President Evans knew that employee Koetting had4There was nothing in the record or in Bell's demeanor that would tendto impeach Bell's testimony which,as already noted,directly contradictedEvansMoreover, as an employee still in Respondent's employ, Bellrisked disfavor by his testimony adverse to Respondent,a factorstrengthening Bell's credibility,Georgia RugMill,131NLRB 1304,1305, fn.2 (1961), enfd as modified 308 F 2d 89(C A 5, 1962);Wirtz vB.A C Steel Products,Inc,312 F.2d 14,16(C A 4,1963) On the otherhand,President Evans had restored employee Koetting to truck dutysometime before the discharge,after "grounding"him for his accident,which restoration would in itself indicate that there were no material com-plaints about Koetting's performance from Bell or anyone else, furthercontradicting Evans and substantiating Bell President Evans' exaggera-signed with the Union and knew generally where most ofthe employees stood on the union issue; and at the sametime, as also appearsinfra,made clear to some of them inthe course of interrogation that he did not want a union inthe plant, that he did not want the employees to organize,and that employees who had previously tried to form aunion were no longer with the Company. The abruptdischarge of employee Koetting without prior warning,for alleged reasons that do not stand under scrutiny, im-mediately following the union demand for recognition andthe described interrogation by Respondent, leads to theconclusion that Respondent's real motive in dischargingemployee Koetting was to discourage and defeat theunionizationof the plant,N.L.R.B.v.MelroseProcessing Co., 351F.2d 693, 699 (C.A. 8, 1965), inviolation of Section 8(a)(3) and (1) of the Act.sAs a result, Koetting is entitled to an order restoring hisjob with backpay. Additionally, since he did not lose hisstatus as an employee eligible to vote in the representa-tion election of June 29, 1966, the ballot he cast should becounted. I shall so recommend.C. Interrogation of Employees1.Regarding union organizationUpon receipt of the union demand for recognition andbargaining (Exh. R-1) on June 11, 1966, President Evansimmediately questioned employees Koetting, Lohe, Bell,and Schoonover, separately, in his office. By his own ad-mission, Evans acknowledged that he asked each what heknew about the Union and the demand and whether theemployees had signed authorization cards.Employee John Lohe testified that President Evanscalled him to his office on June 11 and asked what heknew about the union letter, and Lohe replied he did notknow too much about it. Evans said, according to Lohe,"He just didn't want a union in there and he didn't wantus to be organizing." Further, Lohe testified, PresidentEvans mentioned a previous attempt to organize thatfailed.Evans asked Lohe if he had signed a union card,and Lohe said yes. President Evans then said he wantedto talk to the other boys and told Lohe to send in em-ployee Ray Schoonover, which Lohe did.6 PresidentEvans did not dispute any of Lohe's testimony on thissubject.Employee Kenneth Bell had two conversations withPresident Evans about the Union on June 11. The firstwas in the morning, after Evans had received the unionletter,when Bell was called to the office and asked whathe knew about the men trying to form a union. Bellreplied he did not know much about it, whereupon Evanscommented, according to Bell, that they had tried to forma union once before (prior to Bell's employment) and ithad not worked out, and that none of the employees weretion of thesignificanceof the accident report by Koetting,supra,add tothe unreliability of Evans' testimonys See also,N L.R B v pant, Thomas W, Robert EDant,et al., dlblaDant & Russell, Ltd,207 F 2d 165, 167 (C A 9, 1953),N L R B vGriggs Equipment, Inc.,307 F 2d 275, 278 (C A 5, 1962),N.L R.B vGeorgia Rug Mill, supra,308 F 2d 89, 91 (C A 5, 1962) The violationwould be established even if the discharge was only partly motivated bythe impermissible antiunion cause,N L.R B v Park Edge SheridanMeats, Inc,341 F.2d 275, 278 (C A 2, 1965),N.L R B. v Iron CityLock andDoor Co, 352 F.2d 437,438 (C A 6, 1965)8Schoonover did not testify, although Evansadmittedhe talked withSchoonover about the Union EVANS ORCHARD SUPPLY COMPANY247there within a year's time after they had formed a union.Later that same day, Bell was again called to PresidentEvans' office and asked if he had signed for the Union, towhich Bell replied he had. President Evans did notdispute any of Bell's testimony on this subject.In Evans' conversations with employee Koetting alsoon June 11, as discussed under headingB, supra,Koettingat first denied that he had signed a union card but in thesecond conversation admitted that he had signed.2.Regarding Board investigationConsiderably later, following the representation elec-tion of June 29, in the course of the Board investigationof the charge against Respondent, employee Bell was in-terviewed by, and gave a statement to, a Board agent onthe night of July 27, 1966. On the following morning, ac-cording to Bell (and President Evans agreed that Bell'stestimony was substantially correct), Evans approachedBell o,n the shipping dock and said, "I heard you were outlast night doing a little testifying." Bell agreed that was so,whereupon President Evans wanted to know what wassaid. Bell replied, "Not much of anything, they wanted toknow if I was a supervisor." Evans said, "Well, did youtell them you were a supervisor," and Bell answered,"Not in so many words." Evans then said, "Well, you area supervisor," and Bell replied to Evans, "Yes, I am,"and testified that was all that was said.3.Conclusions re 8(a)(1)If the interrogation of the employees on June 11 wasfor the sole purpose of evaluating and responding to theunion claim of majority status and demand for recogni-tion, as Respondent now urges, this was not told to theemployees nor were other precautions observed in thequestioning to avoid or minimize its otherwise coerciveeffect. Thus, the employees were pulled off the job to theoffice of the president and confronted by him with the de-mand for information about the Union and cardsigningwithout statement of purpose or assurance against retalia-tion. Indeed, the statements by President Evans that ac-companied the questioning, particularly of employeesLohe and Bell, were clearly hostile to union organizationand contained the threat of reprisal rather than reas-surance. Employee Koetting's initial concealment of hissupport of the Union provides an indication that he wasanswering under pressure. In these circumstances, the in-terrogation of June 11 was coercive and violated Section8(a)(1) of the Act.N.L.R.B. v. Cameo, Inc.,340 F.2d803, 804-807 (C.A. 5, 1965), cert. denied 382 U.S. 926;N.L.R.B. v. Syracuse Color Press, Inc.,209 F 2d 596,598-599 (C A. 2, 1954), cert. denied 347 U.S. 966;Cannon Electric Co.,151 NLRB 1465, 1470 (1965).The additional interrogation of employee Bell by Pres-ident Evans in July 1966, as to the content of a statementBell had supplied to the Board investigator, accompaniedby the suggestion of what Bell should have said andshould in the future tell the Board respecting his allegedstatus as supervisor, went beyond any routine or allowa-ble inquiry by employer of employee and constituted aninterference with Board process in violation of Section8(a)(1) of the Act. Compare 8(a)(1) holdings in,JacksonTileMfg. Co.,122 NLRB 764, 766 (1958), enfd. 272F.2d 181 (C.A. 5, 1959), where respondent instructed anemployee on how to answer a Board field investigator'squestions;Jackson Chair Co., Inc.,110 NLRB 651, 659(1954), rebuke of employee for truthful statement toBoard investigator; andGrand-Central Chrysler, Inc.,155 NLRB 185, 188 (1965), where employer instructedsupervisor to withhold certain evidence from Boardagent; and seeSurprenant Mfg. Co. v. N.L.R.B.,341F.2d 756, 762-763 (C.A. 6, 1965), on the narrowness ofthe privilege of inquiry in preparation for trial.D.Nonsupervisory Status of Employees Lohe and Bell1.Employee LoheAccording to President Evans, the production depart-ment constituted three employees in June 1966, JohnLohe, Frank Mellon, and Ray Schoonover (Exh. GC-2).Employee Lohe was and is essentially a farmer, ac-cording to his testimony. He first worked for Evans onthe Evans' farm and came to work for Respondent in theKansas City plant in December 1965, helping to repairwater pumps, for which he had some training, he said. Hestartedworking under Frank Mellon, who PresidentEvans described as shop foreman. When Mellon in-dicated that he did not want the responsibility of supervis-ing, Evans told Lobe he would make Lohe foreman "aftera period of orientation." That meant, testified Lohe, hewas to be sent to school by Respondent to learn welding,drafting, and designing; but he did not receive the school-ing,was not given any authority, even that of "acting"foreman, and was no further than "training to be aforeman" in June 1966, and thereafter till September 30,1966, when he went back to the farm and never returned.7Although President Evans testified that he told Lohehe was taking Mellon's place as foreman in February1966, Lohe testified that it was no more than "training"for the responsibility with the schooling to come, and thatfrom that time he looked to Evans for everything. In thisperiod, said Lohe, Evans laid out the work to be done,and Lohe continued to work strictly on repairing pumpswhich fully occupied his time, and Mellon did the weldinand "building up." In this connection, Mellon's rate opay was $1.90 per hour and Lobe's $1.75 per hour (Exh.GC-2). Lohe testified he was neither given nor told hehad authority to hire or fire, nor did he attempt to exerciseany such authority.President Evans agreed that he and Lohe went over thework to be done in the morning, and conceded that whileLohe could tell Mellon what jobs had to be done he didnot oversee his work Evans also conceded that Lohe didnot hire or fire anyone but claimed Lohe had the authorityto do so. There was no evidence of this, or that PresidentEvans had told Lohe he had such authority. In fact theone case of dismissal of a man who was hired by Pres-ident Evans as a "mechanic" was affected by Evans,who observed the man personally and concluded he wasnot a mechanic. Lohe testified that while he had agreedwith this opinion, he was not consulted before Evans haddone his own observing and that he made no recommen-dation of discharge to Evans.7 In this connection Lohe testified he did not know whether he was stillemployed, by Respondent, and President Evans testified he presumedLohe had left his employment since he had not been backin 8 weeks. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Employee BellIn June 1966, the "stockroom department" comprisedsix employees, Kenneth Bell, Stanley Gentry, ChesterRicks, Charles Steen, John Wetzel, and Charles Koetting,according to President Evans. Employee Bell also in-cluded employee Lyle Neill in the group. Evans testifiedthat employee Wetzel had left by mid-June, but his nameappears on the Employer's list of that date (Exh. GC-2).Of the four or five employees of the department on June29, Charles Steen was the highest paid at $1.90 per hour,followed by Kenneth Bell and Lyle Neill at $1.80 perhour (Exh. GC-2). (Bell's pay at the time of the hearingwas $1.85 per hour.) Bell as well as the others punched atimeclock, and worked on a 40-hour week, with time-and-half for overtime.President Evans testified that on February 29, 1966, 4months before the representation election, he had placedemployee Bell (then employed 2 years) in charge of the"stockroom" succeeding a former employee, Fred Clute,who had resigned to take another job elsewhere. As in-dicated earlier, the stockroom "department" embracedemployees variously doing some or all of a number offunctions, including the receiving, maintenance, packag-ing, shipping, and reordering of inventory, the loading,unloading, and driving of trucks, and over-the-counterselling from the stockroomEmployee Bell agreed that in February 1966, afterFred Clute left, he succeeded to Clute's title of"stockroom manager." His duties, he said (and PresidentEvans wasin generalaccord), were and are to keep up thestock, order stock but no big orders without discussionwith Evans, wait on the counter, devote part of his timeto shipping and receiving, and "see that the men staybusy." He elaborated upon the latter as meaning that in"slack time," when the truck orders were out, he wouldsee that those men who did not have enough work did theroutine jobs, that could not be done in "busy time," ofmixingmaterialsand packaging materials in smallpackages or drums, and that he worked with these men.There were times, according to President Evans, whenextra men would be needed to help load or unload trucksand boxcars, and the extras would be hired on a tempora-ry basis and automatically dropped when the work wasdone. Bell did not have to consult him or Sales ManagerSteen, said Evans, to take on such people. However, asBell testified, this process amounted to nothing more thanhe, or sometimes employee Lyle Neill or Sales ManagerRoy Steen, going to the Helping Hand (an organizationlike the Salvation Army) and picking up, without inter-view, any available unskilled laborers to help with loadingand unloading. This was the only evidence of any hiringor firing or authority to hire or fire by employee Bell. s3ConclusionsFrom the evidence recited, neither Lobe nor Bell wasa supervisor within the meaning of the Act, on June 29,1966, the day of the representation election.In employee Lohe's case, it cannot even be said that hehad achieved the status of a "leadman," the superiorworker who exercises the control of a skilled worker overless capable employees but who does not enjoy super-visory status in that capacity without a showing that healso shares the power of management,N.L.R.B. v.Griggs Equipment, Inc., supra,307 F.2d 275, 279 (C.A.5, 1962). The most that can be said was that employeeLohe was starting to train as a leadman in the productiongroup but never got past the start. Lobe's skill was limitedto one phase of the production work upon which he con-tinued to work, he did no supervising of the work of hisfellows, and he was paid less than one of them. The factthat he assigned work to either or both of the other twoproduction workers after the assignments had been givento him by President Evans would not denote the exerciseof supervisory power or discretion, but only the exerciseof routine authority,PrecisionFabricators, Inc. v.N.L.R.B.,204F.2d 567, 568-569 (C.A. 2, 1953);N.L.R.B. v. Whitin Machine Works,204 F.2d 883, 886(C.A. 1, 1953). The Respondent's claim that employeeLobe had authority to hire and fire is refuted by the factthat Lobe was never told he had the authority nor did heever attempt to exercise it or make recommendations forhiring and firing,N.L.R.B. v.WhitinMachine Works,supra, 204F.2d at 886, 883.In the case of employee Bell, the evidence appeared toestablish that in June 1966, he was a leadman in thestockroom department, a superior worker with controlover several less capable workers (such as employeeKoetting), fitting the description inN.L.R.B. v. GriggsEquipment, supra,307 F.2d at 279. He had the title of"stockroom manager," but actual duties and authority,rather than a formal title and theoretical power, control indeterminingwhether he was a supervisor or not,N.L.R.B. v. Southern Bleachery and Print Works, Inc.,257 F.2d 235, 239 (C.A. 4, 1958).9Bell's duties of keeping up the stock, seeing to the load-ing and unloading of trucks, and selling certain articlesover the counter, were routine functions, delegated toBell by the Respondent's President and Manager Evans,that Bell performed by his own efforts with the aid ofseveral other workers, two of whom were paid the sameor more money than he In nonroutine matters, such asmaking large purchases of merchandise, Bell exercised nojudgment but looked to Evans.Bell's function of seeing that his helpers kept busy inslack time was akin to the function of the "room boss" orleadman inPrecisionFabricators, Inc. v.N.L.R.B.,supra,204 F.2d at 568-569, "to keep all hands busy" onthe work given him by the production manager, held toconfer a discretion that was purely routine. Similarly of aroutine,nonsupervisory nature was Bell's authority,shared with and exercised by other of the employees, tooccasionally take on temporary manual laborers to assistin loading and unloading trucks and boxcars. As was heldinInternational Union of United Brewery etc. Workersv.N.L.R.B.,298 F.2d 297, 303-304 (C.A.D.C., 1961),cert. denied 369 U.S. 843, such engagement of casualmanual helpers by an employee does not identify the em-ployeewithmanagement or make him part ofmanagement. 108Bell said he had once recommended the hiring of a man who marriedhis cousin, but Evans had no recollection of it. There was also evidencethat Bell and Evans agreed that a new employee, who reported in drunkone day,should be dismissed,and both of them told the man to leave9Even the occasional assumption of a position of command or responsi-bility does not transform an otherwise rank-and-file worker into a super-visor,N.L R.B v Quincy Steel Casting Co,200 F 2d293,296 (C.A 1,1953),N.L R.B. v CousinsAssociates,283 F.2d 242, 243-244 (C.A. 2,1960)10 In applying the tests of Section2(11) of the Act,said the court,because of the infinite possible variations in the enumerated responsibili-ties,it is necessary to examine the nature of the supervisory position todetermine how completely the responsibilities make the holder a part ofmanagement,"not simply a leadman or straw boss."Id.,at 303 EVANS ORCHARD SUPPLY COMPANY249In sum, the few functions of control or discretiondelegated to employee Bell as leadman were limited toroutine operations, the performance of which did notidentify him with or make him part of management.It follows that both John Lohe and Kenneth Bell werenonsupervisory employees of the Respondent eligible tovote in the election of June 29, 1966. The ballots theycast should be counted, and I will so recommend.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing the free flowthereof.IV.THE REMEDYIn Case 17-CA-2949, having found that the Respon-dent has engaged in unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act, I shall recommend thatit cease and desist therefrom and take certain affirmativeaction which will effectuate the policies of the Act.Because Respondent discriminatorily discharged em-ployee Charles Koetting, it will be recommended that theRespondent offer him immediate and full reinstatementtohis former or a substantially equivalent position,without prejudice to his seniority or other rights orprivileges. It will be recommended that the Respondentmake him whole for any loss of earnings he may have suf-fered as a result of the discrimination against him by pay-ment of a sum of money equal to that which he normallywould have earned as wages from June 14, 1966, the dateof discharge, to the date of the Respondent's offer of rein-statement, less net earnings, if any, during this period.The backpay shall be computed on a quarterly basis asprescribed by the Board in F. W.Woolworth Company,90 NLRB 289 (1950), approved inN.L.R.B. v. Seven-UpBottling Company,344 U.S. 344 (1953), and shall in-clude interest at 6 percent per annum as provided by theBoard inIsis Plumbing & Heating Co.,138 NLRB 716(1962), approved inPhilip Carey Manufacturing Com-pany Miami Cabinet Division v. N.L.R.B.,331 F.2d 720(C.A. 6, 1964), cert, denied 379 U.S. 888, and casescited.Because the Respondent by its conduct violated funda-mental employee rights guaranteed by Section 7 of theAct, and because there appears from the manner of thecommission of this conduct a disposition to commit otherunfair labor practices, it will be recommended that theRespondent cease and desist from in any manner infring-ing upon the rights guaranteed employees by Section 7 ofthe Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532,536 (C.A. 4, 1941).Concerning the pending representation proceeding,Case 17-RC-5108, since it has been found that employeeCharles Koetting had not lost his status of employee atthe time of the representation election of June 29, 1966,by reason of his discriminatory discharge, and that em-ployees John Lohe and Kenneth Bell were nonsuperviso-ry employees on the same date, and all three were eligibleto vote in the election, I shall recommend severance ofCase 17-RC-5108 from this consolidated proceeding andthat the Regional Director may proceed with the countingof the three challenged ballots of employees Koetting,Lohe, and Bell and with other action appropriate in hisjudgment for the disposition of the case.Upon the basis of the foregoing facts and upon the en-tire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. TheUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.2.By interfering with, restraining, and coercing em-ployees in the exercise of their rights under Section 7 ofthe Act, and by discriminatorily discharging one of theemployees because of union activities, the Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.These unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.3.On June 29, 1966, John Lohe and Kenneth Bellwere nonsupervisory employees of Respondent, andCharles Koetting had not lost his status of employee byreason of his discriminatory discharge; and all three wereemployees eligible to vote in the representation election,held that day, and entitled to have their ballots counted.RECOMMENDED ORDERUpon the basis of the foregoing facts and conclusionsof law, and upon the entire record in this proceeding, Irecommend that Evans Orchard Supply Company, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing its em-ployees in their union activities, or concerted activitiesfor the purpose of collective bargaining, by discharge orother reprisal, or by coercive interrogation concerningtheir union activities or sympathies or concerning theirstatements to Board agents.(b) Interfering with Board investigation and processby questions or suggestions to employees regarding theirstatements to, or testimony before, the Board.(c)In any other manner interfering with, restraining,or coercing employees in the exercise of their rights toself-organization, to form, join, or assist the Union, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in con-certed activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from en-gaging in any or all such activities, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) and recognizedin Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to employee Charles Koetting immediate andfullreinstatement to his former or a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole in themanner set forth in the section of this Decision entitled"The Remedy," for any loss of earnings he may have suf-fered as a result of the discrimination against him.(b)Preserve and, upon request, make available to theBoard and its agent, for examination and copying, all 250DECISIONS OFNATIONALLABOR RELATIONS BOARDpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to ascostain the amount of backpay dueunder the terms of this Recommended Order.(c)Post in the Respondent's plant at Kansas City,Missouri, copies of the attached notice marked "Appen-dix."" Immediately upon receipt of the copies of saidnotice, to be furnished by the Regional Director for Re-gion 17 (Kansas City, Missouri), the Respondent shallcause the copies to be signed by one of its authorizedrepresentatives, to be posted, and to be maintained for aperiod of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to comply,therewith.' 21FURTHER RECOMMEND that Case 17-RC-5108 besevered from this consolidated proceeding, and that theRegional Director for Region 17 may proceed with thecounting of the three challenged ballots of employeesCharles Koetting, John Lohe, and Kenneth Bell, and withany other action appropriate in his judgment for thedisposition of the case." In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced in a United States Court of Ap-peals, the words "a Decree of the United States Court of Appeals Enforc-ing an Order" shall be substituted for the words "a Decision and Order."12 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage your activity or member-ship in Maintenance Men, Production Employees,Operators, Miscellaneous Employees, Firemen andOilers, Local No. 1, AFL-CIO (the Union), or anyother labor organization, by discriminating againstyou if you choose to-engage in activity for, or to join,the Union or any other union. Because the Boardfound that we did so discriminate when we fired em-ployee Charles Koetting,WE WILL offer to Charles Koetting full reinstate-ment to his old job, and WE WILL pay him for anyloss of earnings that he suffered because we firedhim. If he is presently in the Armed Forces of theUnited States, we will notify him of his right to fullreinstatement upon application after discharge fromthe Armed Forces.WE WILL NOT discharge you, or engage in otherreprisal, because of your support of the Union.WE WILL NOT interrogate you coercively respect-ing your union activities or interest, or respectingstatements given by you to the National Labor Rela-tions Board.WE WILL NOT interfere with investigation orprocess of the National Labor Relations Board byquestioning you on what you have said, or suggestingto you what you should say in statements to, ortestimony before, the Board.WE WILL respect the rights of our employees toself-organization, or to form, join, or assist any labororganization, or to bargain collectively concerningtermsorconditionsof employment throughrepresentatives of their own choosing, or to refrainfrom any such activity; and WE WILL NOT interferewith, restrain, or coerce any employee in the exerciseof these rights, except as these rights might be af-fected by a contract validly made under the NationalLabor Relations Act with a labor organization,whereby membership in the labor organization is acondition of employment after the 30th day followingthe date of the contract or the beginning of the in-dividual's employment, whichever is later.DatedByEVANS ORCHARD SUPPLYCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 610 FederalBuilding, 601 E. 12th Street, Kansas City, Missouri64106, Telephone FR-4-5282.